Title: [Diary entry: 9 May 1788]
From: Washington, George
To: 

Friday 9th. Thermometer at 56 in the Morning—69 at Noon And 60 at Night. Much rain fell in the Night & this morning—cloudy most part of the day with a Shower in the afternoon. Wind variable from No. Et. to No. Wt. I remained at home all day, Colo. Lee went away before breakfast & Doctr. Craik soon after it.  To dinner Mrs. Craik and Mr. & Mrs. Roger West came, & after it, with Mr. & Mrs. Porter and Mr. Monshur returned to their respective home’s. Doctr. Craik, who had been to Portobacco, got back in the eveng.